Citation Nr: 9921998	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-44 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical myelopathy, claimed to be a result of surgery on the 
cervical spine at a VA facility in November 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a nephew


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1952 to January 1956 
and from April 1956 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied compensation benefits 
under 38 U.S.C.A. § 1151 for cervical myelopathy, claimed to 
be a result of surgery on the cervical spine at a VA facility 
in November 1987.  The Board remanded the issue in February 
1998 for additional development, to include the performance 
of VA examinations.  Development is now complete, and the 
issue is ready for final appellate review.


FINDING OF FACT

The claim for entitlement to 38 U.S.C.A. § 1151 benefits for 
cervical myelopathy, claimed to be a result of surgery on the 
cervical spine at a VA facility, is not plausible under the 
law, as it is not accompanied by supporting medical evidence.


CONCLUSION OF LAW

The claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for cervical myelopathy, claimed to be a result of 
surgery on the cervical spine at a VA facility, is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, as can be seen in his notice of 
disagreement dated in May 1996 and in the transcript of his 
testimony at his personal hearing at the RO in January 1997, 
that, prior to his surgery at a VA facility in 1987, he was 
able to walk and had full control of his arm, and that, since 
the surgery, he has been unable to walk, unable to do 
numerous things with his hands, and has used a wheelchair 
most of the time.  He contends that, prior to the surgery, he 
was told that, if he did not have the surgery, he would end 
up in a wheelchair.  He contends that his current disability 
is not a result of the natural progression of his back 
disorder.  

By way of background, the veteran was granted, in November 
1977, a permanent and total disability rating for purposes of 
non-service-connected disability pension due to "cervical 
myelopathy, probably due to spinal stenosis, mild subluxation 
at C4-5," which was then evaluated at a 60 percent schedular 
disability rating.  By rating decision in April 1991, the 
schedular rating for cervical myopathy was increased to 100 
percent, and the permanent and total disability rating 
remained in effect for pension.  

The claim for benefits under 38 U.S.C.A. § 1151 arose out of 
two separate VA Forms 21-4138, Statement in Support of Claim, 
filed by the veteran in February and March 1994.

Records of treatment at the VA Medical Center (VAMC) in 
Durham, from 1986 through May 1995, are of record.  They 
reflect a reported history of lumbar laminectomy in 1961 and 
C3-C7 posterior laminectomy in 1977 for spastic quadriparesis 
and cervical spondylosis.  They also reflect an L4-L5 
hemilaminectomy and diskectomy in 1986, and a C3-C4, C4-C5 
anterior diskectomy and fusion in November 1987.  

Upon VA examination in September 1995, the veteran reported 
that, following his neck surgery in 1987, he began losing his 
ability to use his upper extremities.  He said his right 
lower extremity was lost in disuse and his left lower 
extremity was currently beginning to deteriorate.  He also 
reported that his hands had become so severely affected that 
he could not hold a fork and that he lost strength in his 
arms and forearms.  He also complained of severe pain in his 
neck, radiating into his head, and impotence.  Objective 
findings included that the veteran was in a wheelchair, was 
unable to walk, and was almost unable to use his hands at 
all.  Range of motion of the neck was severely limited.  The 
veteran reported he had been unable to work since 1977, the 
year of his first back surgery.  There was a decrease of 
strength in the hands; the right knee was in a brace; he had 
foot drop; he could not control his right knee or right leg; 
and he had some weakness in the left lower extremity.  
Diagnoses were cervical spine abnormality with regional 
surgery 1977; postoperative herniated nucleus pulposus of the 
lumbosacral spine; postoperative cervical fusion, 1987, with 
severe spinal stenosis, paralysis, loss of musculature and 
inability to ambulate; abnormal pulmonary function studies, 
1995; and degenerative arthritis of the left 
acromioclavicular joint, 1995.  On neurological examination, 
the veteran reported he was able to ambulate slowly with a 
cane.  Objective findings indicated that deep tendon reflexes 
were diminished throughout, there was bilateral atrophy and 
diffuse weakness of the upper extremities, and there was 
bilateral severe loss of pinprick, light touch, and vibratory 
sensibility.  Diagnoses were status post cervical laminectomy 
and fusion with cervical myelopathy and quadriparesis; and 
headaches, cervicogenic.

The Board notes that neither the VA examiners in September 
1995, nor the VA treating physicians, have related the 
veteran's current disabilities to treatment provided by VA, 
namely the surgical intervention in 1987.  At his hearing 
before a VA hearing officer in January 1997, the veteran 
stated that he had not discussed his condition with any non-
VA physicians.  

In August 1995 and October 1995, the RO requested, of VAMC 
Durham, an opinion by a neurologist, as to whether the 
veteran's condition was a natural progression of a disease or 
had worsened as a result of back surgery in 1986 and 1987.  
The requested opinion was not provided.  

The Board, upon preliminary review of the case in February 
1998, found that further development of the evidence was 
necessary prior to rendering a final appellate decision, and 
that the RO should obtain the complete updated VA treatment 
records and afford the veteran a VA examination, to include a 
medical opinion as to etiology of the claimed disorder.

Records of VAMC Durham, from September 1997 through February 
1998, were received.  They reflect that the veteran underwent 
a further surgical procedure to the cervical spine in October 
1997 and received followup treatment thereafter.  The records 
are negative for reference to a relationship between the 
veteran's current cervical spine disabilities and treatment 
provided by VA, namely the surgical intervention in 1987.

VA examinations were conducted in April 1998.  Upon 
neurological evaluation, the diagnostic impression was of 
cervical cord and cervical root damage from disk disease, 
with onset in 1962 or earlier.  At orthopedic examination, 
past medical history was noted to include multiple surgical 
procedures to the spine, beginning in 1961, following a neck 
injury while using a forklift.  The veteran's last surgery 
was a cervical spine decompression in 1997.  He reported 
constant pain in the upper and lower back.  Detailed findings 
on physical examination were reported.  X-ray films 
reportedly showed degenerative joint disease/degenerative 
disc disease of the cervical and lumbosacral spine.  
Diagnoses were of status post cervical diskectomy/fusion with 
degenerative disc disease/degenerative joint disease and 
partial quadriplegia, and status post diskectomy of the 
lumbosacral spine with degenerative joint 
disease/degenerative disc disease, and lower extremity 
partial paralysis.  The examiner reported, in addressing the 
etiology of the veteran's disorders, that it was his opinion 
that the current disability was secondary to his cervical 
stenosis, as well as his disk disease of the lumbosacral 
spine.  The physician did not think that the current 
disabilities were the result of either L4-5 hemilaminectomy 
and diskectomy in 1986, or cervical anterior diskectomy and 
fusion in November of 1987.  He reported that it was a 
continuance of a natural process involving cervical and 
lumbosacral stenosis, with resulting weakness and partial 
quadriplegia.  


II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

It must be emphasized that compensation under section 1151 is 
awarded as if the disability were service-connected; actual 
service connection is not granted under that statute.  The 
Board makes mention of this distinction in order to clarify 
several possibly misleading references to "service 
connection" in the claims file during the course of this 
claim.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, before 
March 1, 1999) in the case of Gardner v. Derwinski,1 Vet.App. 
584 (1991).  That decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or in the absence of an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed around February 1994.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim has been adjudicated by the RO, and 
is being reviewed by the Board, under the version of 38 
U.S.C.A. § 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted. 

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 126 F.3d 1464 (Fed. Cir. 1997), aff'g Epps v. 
Brown, 9 Vet.App. 341 (1996), cert. denied, 118 S. Ct. 2348 
(1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Thus, the 
threshold question is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).

It is not disputed that the veteran was undergoing VA 
hospitalization or medical or surgical treatment, as required 
in a claim for section 1151 benefits, at the time of the 
alleged incurrence of additional disability.  However, in the 
context of any claim for benefits under 38 U.S.C.A. § 1151, a 
well-grounded claim requires evidence that the veteran 
currently has a particular disability which resulted from VA 
treatment.  In this case, entitlement to section 1151 
benefits may not be awarded unless there is additional 
disability resulting from the complained-of incident.  The 
medical evidence of record in this case shows disabilities of 
the cervical spine as far back as 1961.  Thus, the 
disabilities claimed to have arisen from the 1987 surgery 
actually existed and were being treated prior to that time.  
Moreover, the post-1987 medical evidence of record does not 
show that the veteran's disabilities increased in severity 
due to the surgery, but do show continuing progression of the 
disabilities.  The VA examiner in April 1998 reported that 
the veteran's current disabilities consisted of the natural 
process involving cervical and lumbosacral stenosis, with 
resulting weakness and partial quadriplegia.

The veteran contends that his current disabilities of the 
cervical spine resulted from surgical treatment by VA.  
Evidentiary assertions by a veteran are accepted as true for 
purposes of determining whether a claim is well grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  The veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  See also Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 5 
Vet.App. 91 (1993).

With all due respect for the sincerity of the veteran's 
belief in his claim, since he is not competent to relate his 
current disabilities to surgical treatment by VA in 1987, his 
assertion does not constitute medical evidence.  Thus, the 
record on appeal before the Board contains no medical 
evidence that any current disability resulted from VA 
treatment in 1987, and the veteran's contention cannot fill 
that void.  Accordingly, the claim for 38 U.S.C.A. § 1151 
benefits is not well grounded and must be denied on that 
basis.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical myelopathy, claimed to be a result of surgery on the 
cervical spine at a VA facility in November 1987, is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

